— Proceeding pursuant to CPLR article 78 transferred to this court by order of the Supreme Court, New York County (Beatrice Shainswit, J.), entered February 14, 1989, to review a determination dated July 11, 1988, which dismissed the petitioner from the police force, unanimously dismissed and the determination confirmed, without costs and without disbursements.
The EMIT (enzyme multiplied immunassay technique) test which was confirmed by the result of a second EMIT test constituted substantial evidence to support the respondents’ determination finding the petitioner guilty of violating the rule prohibiting the use of a controlled substance. (Matter of Lahey v Kelly, 71 NY2d 135 [1987].) Indeed, in this instance, *383not only were two EMIT tests conducted but yet a third GCMS (gas chromatography mass spectrometry) method was used and all three resulted in a positive finding for cocaine ingestion.
The petitioner’s arguments concerning ineffective assistance of counsel are also without merit. Not only does petitioner not cite to any authority to support his claim to an entitlement to counsel but, in any event, the record demonstrates that he was effectively represented. Concur — Murphy, P. J., Sullivan, Carro, Wallach and Rubin, JJ.